DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-26 in the reply filed on January 14, 2021 is acknowledged.

Claim Objections
Claim 25 is objected to because of the following informalities:  “and/or” should be changed to “at least of”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the focus" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In re claim 1, it is unclear what the metes and bounds of the limitation “the focus” are. Is it ONE focus, or is it combination of all different foci? 
Furthermore, does the semi-colon after “different foci” including “adjust …,” “determining,” and “using”? Or does the semi-colon after “different foci” only including “adjust …,” and “determining”?
It is unclear what the metes and bounds of the limitation “position of the target” are. Does this “position” exclude any other interpretation of “position”? Or how the “position” can be interpreted? Is “position” necessary include a “distance” measurement information? Or if this target is in a picture and if this target is shown with respect to other features in the picture, then can this position be understood as determine a position of the target? In other words, if an ultrasound system can scan a target and present the target in the image, the ultrasound system is to be said to determine a position of the target. Or does “determine a position of the target” require more than just display the target in the image? If it requires more, how much more? 
It is unclear what the metes and bounds of “using the determined values for the metric for the different foci” are. First, is the different foci the same as the plurality of different foci? 
Second, does this limitation mean that the determined values cannot be used on the “same” foci? For example, if:
adjusting the ultrasound signals, S1, in dependence on the focus A1; and determining a value, V1, of the metric using the adjusted ultrasound signals S1. 

In re claims 1-2, 5, 7, it is unclear what the metes and bounds of “in dependence on” are. Who and what is determining the “in dependence on” condition? Could you any person with any interest determine “in dependence”? Or must someone or something following a specific rule or condition in determining “in dependence”? Is “focus,” “differences in values,” or “a distance” actually important or required at all? For example, everything on earth is somewhat in dependence on the rotation of the earth. But the rotation of the earth is probably not the limiting scope in a claim invention without a specific condition or rules or modeling that link both claimed limitations. 
In re claim 3, it is unclear what the metes and bounds of limitation “wherein a spatial resolution of the determining of the position of the target is below a diffraction limit for a frequency of the ultrasound signals” are. It is unclear what methods would obtain a spatial resolution of the determining of the position of the target which is below a diffraction limit for a frequency of the ultrasound signals. If claim 3 is depending on claim 1, and if claim 1 is satisfied, what else would make a spatial resolution of the determining of the position of the target is below a diffraction limit for a frequency of the ultrasound signals? Anything that satisfies claim 1 would have satisfied claim 3 because claim 3 has not identified any additional methods. Furthermore, claim 1 does not have “a spatial resolution of the determining of the position of the target.” So where is “wherein a spatial resolution” comes from or what does it try to modify or further limit? 

In re claim 25, it is unclear what the scope of “raw … data” are. Could any data immediately before an actual imaging forming processor be a raw data? 
In re claim 16, it is unclear what the metes and bounds of limitation “wherein the sharpness metric is proportional to the fourth power of the amplitudes of the selected at least some of the plurality of data points” are. What methods would make the sharpness metric proportional to the 4th power of the amplitudes? Similarly, claim 16 depends on claims 1 and 15, if anything satisfy claims 1 and 15, would it also inherently satisfy claim 16? Furthermore, what’s scope of “proportional”? Linearly or non-linearly or however it can be proportionally possible?
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Nothing in claim 3 would further limit claim 1 because the element, “a spatial resolution,” in claim 3 is not being used in claim 1 and is not being made into a method or is not part of any algorithm. Applicant may cancel the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention can be done with a pen and paper without requiring any specific apparatus. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chomas et al. (US 2006/0030779, from IDS filed on Jan 23, 2018, hereinafter Chomas ‘779).
In re claim 1, Chomas ‘779 teaches a method (figure 4) of determining a position 
of a target (the contrast agent, see the description, paragraph 0033) using a metric (the intensity of each ultrasound image as shown on the display 22 in figure 3), the method comprising: receiving a plurality of ultrasound signals representative of ultrasound energy (the signals received with beamformer 18 according to figure 3; see also the description, paragraph 0024) received from the target (the contrast agent); for each of a plurality of different foci (the focal locations according to the description, paragraph 0034): adjusting the ultrasound signals (as one example, the transmit power of the ultrasound signals is adjusted to image the different foci, see the description, paragraph 0039) in dependence on the focus(the focal locations); and determining a value of the metric (the metric, i.e. the intensity of each ultrasound image pixel is determined by 18, 20 and displayed by 22 in figure 3) using the adjusted ultrasound signals (the ultrasound signals adjusted to image various foci according to the description, paragraph 0039); and using the determined values for the metric (the intensity of each ultrasound image pixel) for the different foci (the focal locations) to determine a position of the target (the contrast agent is visible in the ultrasound image on display 22, therefore the position of the target is determined).

Claim(s) 1-2, 4-7, 9-10, 12-15, 17-19, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2007/0083110, hereinafter Lin ‘110).

In re claim 2, Lin ‘110 teaches wherein the metric comprises a sharpness metric (fig. 5), and the using of the determined values for the metric for the different foci to determine a position of the target comprises determining a position of the target in dependence on differences in values of the sharpness metric for the different foci (0025-0028, 0034, 0035, 0037, 0038)
In re claim 4, Lin ‘110 teaches wherein the metric is based on at least one of: a sharpness, a contrast, an intensity, a signal amplitude (fig. 5).
In re claim 5, Lin ‘110 teaches wherein adjusting the ultrasound signals in dependence on the focus comprises beamforming the ultrasound signals at the focus (i.e. 0025-0028, 0034).
In re claim 6, Lin ‘110 teaches wherein beamforming the ultrasound signals at the focus comprises applying time delays to at least some of the ultrasound signals (0025-0028, 0036).
In re claim 7, Lin ‘110 teaches wherein the plurality of ultrasound signals correspond to a respective plurality of ultrasound transducer elements, and the time 
In re claim 9, Lin ‘110 teaches wherein using the determined values for the metric for the different foci to determine a position of the target comprises using a plurality of calibration functions, each calibration function corresponding to a respective focus (0028, 0035).
In re claim 10, Lin ‘110 teaches wherein for each focus, the corresponding calibration function is a function of position of the target and value for the metric with that focus (0028, 0035).
In re claim 12, Lin ‘110 teaches wherein determining the position of the target comprises determining a position for which a combination of the calibration functions is maximized (0041).
In re claim 13, Lin ‘110 teaches wherein determining a position for which a combination of the calibration functions is maximised comprises using a maximum likelihood estimator (0041, note that maximum gradient calculation can be broadly interpreted as the maximum likelihood estimator; Applicant has not specified any particular maximum likelihood estimator (see 0263 that “Any suitable maximum likelihood estimator may be used to maximise the likelihood.”).
In re claim 14, Lin ‘110 teaches wherein the metric comprises a sharpness metric (fig. 5).
In re claim 15, Lin ‘110 teaches wherein the adjusted ultrasound signals comprise a plurality of data points, and wherein the value for sharpness metric is 
In re claim 17, Lin ‘110 teaches further comprising selecting a region around the target, wherein the metric is determined for the selected region (fig. 5, ROI).
In re claim 18, Lin ‘110 teaches wherein the adjusted ultrasound signals comprise a plurality of data points, the value for sharpness metric is dependent on amplitudes for a selected at least some of the plurality of data points, and the selected at least some of the plurality of data points are data points within the selected region (0025-0028, 0035, fig. 5).
In re claim 19, Lin ‘110 teaches wherein selecting a region around the target comprises determining an approximate position for the target and selecting a region around the approximate position (0025-0028, 0032, 0033, 0035, fig. 5).
In re claim 22, Lin ‘110 teaches wherein the determined position of the target comprises an axial position (Fig. 4A). Note that Applicant claims that “[0050] The axial position may be a position in depth. The axial position may comprise a distance from the ultrasound source, for example a distance from a central element of a linear array transducer. 
In re claim 23, Lin ‘110 teaches wherein the target is part of an object to which ultrasound energy is transmitted from an ultrasound source, and the axial direction is a direction into the object from the ultrasound source (fig. 4A-B).
In re claim 24, Lin ‘110 teaches wherein the ultrasound source comprises an ultrasound transducer, the ultrasound signals are received by the ultrasound transducer, 
In re claim 25, Lin ‘110 teaches wherein the ultrasound signals and/or the adjusted ultrasound signals comprise raw ultrasound data (0026, sound waves and beam forming, phase velocity data are all raw ultrasound data).
In re claim 26, Lin ‘110 teaches further comprising processing the ultrasound signals to form an image of the target using the determined position of the target (i.e. 0014, 0025-0028, fig.6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘110.
In re claim 3, because claim 3 depends on claim 1, and claim 3 does not have any further limiting methods. Hence, it would have been obvious that the method of claim 1 would make it possible such that wherein a spatial resolution of the determining of the position of the target is below a diffraction limit for a frequency of the ultrasound signals of claim 3. Lin ‘110 has been shown above to read on claim 1. Hence, it would have been obvious that the method of Lin ‘110 would also be possible to have wherein a spatial resolution of the determining of the position of the target is below a diffraction 
In re claim 16, Lin ‘110 teaches “[a]n operator of the ultrasound systems of this invention further has the controlling options to combine the adjustments of the phase velocity and amplitude attenuation” (0035). So the phase velocity is proportional to amplitude. It is obvious that the phase velocity is proportional to the fourth power amplitude as a simple math relationship. And the adjustments of the phase velocity is also proportional to image shapeness (fig. 5). Hence, the image sharpness (the sharpness metric) is proportional to the fourth power of the amplitudes of the selected at least some of the plurality of data points.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘110 in view of Hossack et al. (US 2006/0052697, from IDS filed on Jan 23, 2018, hereinafter Hossack ‘697).
In re claim 8, Lin ‘110 fails to teach wherein beamforming the ultrasound signals further comprises applying apodization weights to the ultrasound signals.
Hossack ‘697 teaches wherein beamforming the ultrasound signals further comprises applying apodization weights to the ultrasound signals (0031, 0043).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lin ‘110 to include the features of Hossack ‘697 in order to selectively recover signals at higher frequencies that are typically lost in low-pass filtering of electronic receivers

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘110 in view of Vossiek et al. (US 2010/0324864, hereinafter Vossiek ‘864). 
In re claim 11, Lin ‘110 fails to teach wherein each calibration function comprises a probability density function.
Vossiek ‘864 teaches each calibration function comprises a probability density function (0088-0093, 0157).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lin ‘110 to include the features of Vossiek ‘864 in order to determine both the unknown incident angle of the planar wave and the unknown distance from objects or transponders as objects.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘110 in view of Rosenzweig et al. (US 2016/0018364, hereinafter Rosenzweig ‘364).
In re claim 11, Lin ‘110 fails to teach wherein each calibration function comprises a probability density function.
Rosenzweig ‘364 teaches each calibration function comprises a probability density function (0048).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lin ‘110 to include the features of Rosenzweig ‘364 in order to reduces the variance and/or bias of the shear wave speed estimates, which may reduce noise and allow for smaller regression kernels to be utilized to potentially improve the spatial resolution of the images.


Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘110 in view of Azuma et al. (US 2008/0228076, hereinafter Azuma ‘076).
In re claim 20, Lin ‘110 fails to teach wherein the target comprises a contrast microbubble.
Azuma ‘076 teaches wherein the target comprises a contrast microbubble.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Lin ‘110 to include the features of Azuma ‘076 in order to transmit/receive ultrasonic pulses to/from a living body and form a contrast image of the inside of the living body by using the contrast-imaging microbubbles. 
In re claim 21, Azuma ‘076 teaches wherein the ultrasound signals are received from an ultrasound transmission, the ultrasound transmission comprising a non-linear ultrasound pulse (abstract, 0020, 0022, 0030, 0033, 0034, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793